IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 99-11322
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ALLEN TUELL, JR.,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4-98-CR-191-1-E
                       --------------------
                           July 11, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Allen Tuell, Jr., appeals the district court’s denial of his

motion to suppress evidence that was obtained through a search of

his car.   Tuell has failed to demonstrate that the district court

erred in holding that the search was a valid inventory search

that was conducted pursuant to a valid impoundment of his car.

See United States v. Staller, 616 F.2d 1284, 1289 (5th Cir.

1980).   Tuell’s contention that the officers stopped and arrested

him so that they could search his car is also unavailing.   The

constitutional reasonableness of a traffic stop does not depend

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-11322
                                -2-

upon the actual motivations of the officer involved.    See Whren

v. United States, 517 U.S. 806 (1996).

     Tuell argues that the district court erred in increasing his

total offense level by two levels for possession of a dangerous

weapon.   This adjustment was not erroneous.   Because the firearms

were found in the same location as narcotics, their connection

with the drug offense was not clearly improbable.    See United

States v. Mitchell, 31 F.3d 271, 277 (5th Cir. 1994).    Tuell has

failed to demonstrate that the district court erred in denying

his motion to suppress or in increasing his total offense level

by two levels.   Consequently, the judgment of the district court

is AFFIRMED.